Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of China Crescent Enterprises, Inc.’s (the “Company”) Quarterly Report on Form 10-Q for the period ending June 30, 2010 as filed with the Securities and Exchange Commission (the “Report”), each of the undersigned, in the capacities and on the dates indicated below, certifypursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August 18, 2010 /s/ James Jiang Name:James Jiang, PhD Title:Chief Executive Officer Dated:August 18, 2010 /s/ Philip J. Rauch Name:Philip J. Rauch Title:Chief Financial Officer
